Per Curiam:
Kahoi Kealoha, plaintiff and defendant in error, pursuant to leave granted in the decision of this *598court made and entered herein on December 28, 1918, having on the 1th day of January, 1919, filed herein his written consent that the judgment herein in his favor and against the Halawa Plantation, Limited, and Henry H. Perry, defendants and plaintiffs in error, be modified and reduced in the sum of f2000, it is hereby ordered that the cause be and the same is hereby remanded to the court below with instructions to modify the judgment therein by reducing the same in the sum of $20 00’ conformably to the views expressed in the said former decision of this court, and in all other respects the said judgment is affirmed.